—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered January 4, 2000, convicting defendant, upon his guilty plea, of *36auto stripping in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application to withdraw his guilty plea (see, People v Fiumefreddo, 82 NY2d 536; People v Frederick, 45 NY2d 520). The plea minutes establish that defendant pleaded guilty knowingly and voluntarily, and his assertions of innocence made at sentencing were contradicted by his factual allocution. We have considered and rejected defendant’s remaining claims. Concur — Williams, J. P., Mazzarelli, Andrias, Ellerin and Saxe, JJ.